Citation Nr: 1442661	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-34 625	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for tracheal deviation, bilateral laryngoceles, voice changes, and difficulty breathing and swallowing, due to VA surgery in May 2009.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for anterior cervical seroma due to VA surgery in May 2009.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a sleep disorder due to VA surgery in May 2009.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL
Veteran and D.S.
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1968 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2011, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2013, the Board remanded the case for additional development, which has been completed.


FINDINGS OF FACT

1.  Hearing loss, first documented in 2010, is not related to service.

2.  A cervical spine disability, degenerative joint disease and degenerative joint disease, did not have onset in service, degenerative joint disease was not manifest to a compensable degree within the one-year period following separation from service; and the current cervical spine disability is unrelated to an injury, disease, or event in service.






3.  After the Veteran underwent cervical spine surgery in May 2009, he suffered voice change and difficulty swallowing, which were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, and each of which was a reasonably foreseeable event of the cervical spine surgery.

4.  After the Veteran underwent cervical spine surgery in May 2009, he experienced tracheal deviation and anterior cervical seroma; these conditions were subsequently corrected and he has no current disability from tracheal deviation or anterior cervical seroma.

5.  Bilateral laryngoceles are not related to cervical spine surgery in 2009.

6.  A sleep disorder and breathing disorder are not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for a cervical spine disability, degenerative joint disease and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for tracheal deviation, bilateral laryngoceles, voice changes, and difficulty breathing and swallowing, due to VA surgery in May 2009, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).




4.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for anterior cervical seroma due to VA surgery in May 2009, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).

5.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for a sleep disorder due to VA surgery in May 2009, have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 





The RO provided pre-adjudication VCAA notice by letters dated in April 2009 and September 2009.  As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of a claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service personnel and available treatment records, VA records, and private medical records.  

The Veteran was provided with VA examinations in November 2009, December 2013, and March 2014.  While the Board found the November 2009 VA examiner's opinion inadequate, the reported history and findings on the examination were valid; the December 2013 audiological examination, which was accomplished pursuant to the Board's remand, is adequate.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 



For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including sensorineural hearing loss and arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 






If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a Veteran's service as shown by the service record, the official history of each organization in which she served, her medical records, and all pertinent medical and lay evidence. 

The service personnel records show that the Veteran was an air delivery man in the United States Marine Corps.  The service treatment records contain no complaint of hearing loss. 


On the report of medical history completed by the Veteran in January 1972 he answered "no" to the question of whether he had ever had or now had hearing loss.  

On the service separation examination in January 1972, audiological evaluation noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
10
0
0
5
10

After service on a private audiometric report in June 2010, the Veteran reported a history of hearing loss that had been bothersome for 40 years.  He reported occupational noise from work in construction and carpentry for over 30 years.  He also reported that he served around jets in service without ear protection.  The examiner noted that the Veteran reported serving in extremely noisy conditions on flight lines.  The examiner noted moderate to severe permanent sensorineural hearing loss indicative of noise-induced loss.  The examiner stated that it was more likely than not that noise exposure was the primary cause of the hearing loss.

On VA audiological evaluation in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
60
65
LEFT
30
30
30
60
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The Veteran reported a history of noise exposure in the military on flight lines and proximity to aircraft engines.  



The Veteran stated he worked 30 years in construction as a carpenter and he used power tools.  He indicated that he had noise exposure to equipment he used in upkeep outside the house.

On VA audiological evaluation in December 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
75
75
LEFT
30
30
35
65
70

The Veteran reported a history of noise exposure in service while unloading planes on a flight line.  He described noise from jets and propeller planes and stated that he had not worn hearing protection in service.  He also reported working in construction for 30 years as a carpenter with power tools and for the past three years as a mechanic.  He stated the he used hearing protection on the job.  

The VA examiner noted the normal findings on the audiogram in service as well as the Veteran's denial of hearing loss on a report of medical history, and no complaint of hearing loss in the service treatment records.  The VA examiner expressed the opinion that it was less likely as not (less than 50% probability) that hearing loss was caused by noise exposure in the military.  The VA examiner stated that the Veteran had a history of significant noise exposure after service, including in construction as a carpenter for over 30 years.  

Analysis 

The Veteran is competent to describe noise exposure in service and impaired hearing, which is within the realm of the Veteran's personal experience. 




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

On the hearing loss disability, on the basis of service treatment records alone, a hearing loss disability was not affirmatively shown to be present in service.  

Under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competency is a question of fact, which is to be addressed by the Board.  

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.  

Also a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385.  



And the Veteran is not competent to state that the current hearing loss disability under 38 C.F.R. § 3.385 was present in service.  To this extent the Veteran's statements are excluded, that is, not admissible as evidence favorable to the claim. 

As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional had diagnosed a hearing loss disability under 38 C.F.R. § 3.385 before 2010 and no medical professional has diagnosed a hearing loss under 38 C.F.R. § 3.385 on the basis of noise exposure in service. 

In June 2010 in an opinion the Veteran's current hearing loss was attributed to noise exposure, but the noise exposure was not associated with either noise exposure in service or after service.  While the examiner noted the Veteran's history of hearing loss for 40 years and that the Veteran could not recall a hearing test at separation from service, the record shows that the Veteran did have a hearing test on separation and impaired hearing was not shown and the Veteran denied symptoms of hearing loss at that time.  As the examiner did not have a complete and accurate history on which to base the opinion, the opinion has no probative value.

As for other medical evidence, in 2013 the VA examiner found that it was less likely than not that hearing loss was caused by or the result of military service as hearing was within normal limits at separation from service, that the Veteran specifically denied hearing loss at that time, and that he had 30 years of significant occupational noise exposure after service.

Although there is evidence of current left and right ear hearing loss disability under 38 C.F.R. § 3.385, competent evidence of a relationship between service and the current disability is not shown.  





As there is no competent medical evidence in support of the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection for hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b).

Cervical Spine Disability

The service treatment records do not document any complaint or finding regarding a neck or cervical spine injury.  The service separation examination in January 1972 noted a normal spine.

The Veteran testified that he did not sustain any particular injury to his neck in service, but he did wear a rucksack during boot camp, which he associates to this cervical spine disability.

In August 2008, the Veteran was seen with complaints of neck pain.  X-rays showed degenerative disc disease at C6-7. In January 2009 a MRI showed multi-level cervical spondylosis.  In May 2009, the Veteran underwent cervical discectomy and arthroplasty.

On VA examination in March 2014, the Veteran stated that he had neck pain since the 1980s that slowly got worse.  The diagnosis was degenerative arthritis of the cervical spine.  After reviewing the record, the VA examiner stated that the cervical spine disability was less likely than not (less than 50% probability) incurred in or caused by an inservice event, injury, or illness.  The VA examiner noted the normal examination and lack of neck complaint at separation from service.

Analysis 

On the claimed cervical spine disability, on the basis of service treatment records alone, a cervical spine disability was not affirmatively shown to be present in service.  


Degenerative joint disease is a form of arthritis, but degenerative disc disease is not. Arthritis as a chronic disease is subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 

As the evidence does not suggest symptoms of degenerative joint disease, arthritis, were noted in service, that is, symptoms indicative of, but not dispositive of a degenerative joint disease, service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 

The evidence shows that degenerative joint disease by MRI was first in 2009, more than 30 years after separation from service in 1972 and well beyond the one year presumptive period for degenerative joint disease as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309. 

Under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competency is a question of fact, which is to be addressed by the Board.  






Degenerative joint disease, arthritis, or degenerative disc disease is not a simple medical condition because the diagnosis is based on diagnostic testing.  For this reason, the Board determines that degenerative joint disease or degenerative disc disease is not a simple medical condition that the Veteran as a lay person is competent to identify.  

Also degenerative joint disease or degenerative disc disease is not the type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify degenerative joint disease or degenerative disc disease.  And the Veteran is not competent to state that he had degenerative joint disease or degenerative disc disease was present in service.  

As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional had diagnosed degenerative joint disease or degenerative disc disease before 2008 and no medical professional has diagnosed degenerative joint disease or degenerative disc disease as related to an event in service.  Further, the Veteran himself gave a history of the onset of neck pain, beginning in 1980s.

The competent medical evidence, namely, the opinion of the VA examiner in 2014 that it was less likely than not that the current cervical spine disability was caused by or the result of military service is persuasive evidence that opposes rather than supports the claim. 






Although there is evidence of current diagnoses of degenerative joint disease and degenerative disc disease of the cervical spine, competent evidence of a relationship between service and the current disability is not shown.  

As there is no competent medical evidence in support of the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection for a cervical spine disability is not warranted.  38 U.S.C.A. § 5107(b).

38 U.S.C.A. § 1151

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for disability he claims resulted from cervical discectomy and arthroplasty at the VAMC in Charleston on May 1, 2009.  

The Veteran asserts that he suffered tracheal deviation, bilateral laryngoceles, voice changes, difficulty breathing and swallowing, anterior cervical seroma, and a sleep disorder as a result of VA carelessness or negligence.

When a Veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151 (a).

A claim based on additional disability due to surgical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's surgical treatment resulted in additional disability.  



Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

The record contains VA consent for treatment and procedure document signed by the Veteran on April 24, 2009.  The Veteran indicated his understanding of the nature of the proposed procedure, the attendant risks, and the expected results.  He agreed that the following had been fully explained to him, namely, the nature and purpose of the operation, possible alternative methods of treatment available, and d the attendant risks, including temporary hoarseness, damage to vocal cords or voice box (larynx), which may cause impairment or loss of speech ability, and difficulty breathing, speaking, or swallowing due to pressure on the windpipe or esophagus.  

The authorization shows that the plans, risks, and options had been discussed with the Veteran and he consented to the surgery.  On the form, the Veteran and his VA surgeon provided their signatures, documenting that an informed consent discussion had taken place regarding the surgery.

Eight days after surgery the Veteran reported to urgent care with a hoarse voice and swelling at the incision site.  X-rays showed soft tissue swelling and a tracheal deviation.  The Veteran was then transferred to the Medical University of South Carolina intensive care unit where he remained for three days.  A seroma on the neck was drained.  The trachea was found to be midline upon discharge.  The Veteran had some dysphagia but no breathing problems.  Subsequent VA treatment records showed continuing complaints of dysphagia.

In January 2010, a CT showed no seroma.  The vocal cords were mobile bilaterally without masses.  Bilateral laryngoceles were noted.





On VA examination in March 2014, the Veteran described symptoms of dysphagia, problems with eating, deepening voice, sleep problems, and fatigue.  The VA examiner stated that the seroma and tracheal deviation were corrected shortly after the surgery with no evidence of residual complications.  

The VA examiner also stated that dysphagia was a not uncommon complication of neck surgery, and that the incidence of dysphagia after anterior cervical surgery ranged from less than 2% to greater than 50%, and in general after one year about 10% of patients still had some dysphagia with varying degrees of dysphagia persisting a lifetime.

The VA examiner stated that there was nothing in the records to suggest that any additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA, that is that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The VA examiner noted that the vocal cords were mobile and symmetric with no pathology to indicate surgical error causing a change in voice.

The VA examiner also stated that laryngoceles were not an uncommon asymptomatic incidental finding, and there is no evidence to suggest that bilateral laryngoceles were caused by the surgery.  The Veteran underwent a sleep study, and the VA examiner determined that the Veteran did not have a sleep disorder to include sleep apnea.  Pulmonary function testing was performed and no respiratory dysfunction which may have resulted from the surgery was found.  

Informed Consent

A claim under 38 U.S.C.A. § 1151 may be established by showing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment and the surgical treatment caused an additional disability and VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).


To determine whether there is informed consent, substantial compliance with the requirements of 38 C.F.R. § 17.32 is to be considered. 

Under 38 C.F.R. § 17.32, informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  

The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient the nature of a proposed procedure or treatment, the expected benefits, reasonably foreseeable associated risks, complications or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions and to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke her consent at any time.  The informed consent process must be appropriately documented in the health record.

In signing the consent form, the Veteran indicated his understanding of the nature of the proposed procedure, the attendant risks, and expected results.  He agreed that the following had been fully explained to him, namely, the nature and purpose of the operation; possible alternative methods of treatment available; and the attendant risks, namely temporary hoarseness; damage to vocal cords or voice box (larynx), which may cause impairment or loss of speech ability; and difficulty breathing, speaking, or swallowing due to pressure on the windpipe and/or esophagus.  He acknowledged that no guarantees had been made to him concerning the results of the procedure.

On the basis of the evidence of record, the Board finds compliance with the requirements of 38 C.F.R. § 17.32 as to the content of the consent form signed by the Veteran and the Board concludes that the Veteran's consent was informed consent.


Additional Disability

A claim under 38 U.S.C.A. § 1151 may also be established by showing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment and the surgical treatment caused an additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

On the question of whether the Veteran had any additional disability as a consequence of the surgery in May 2009, the record shows that the Veteran has residual dysphagia and some subjective voice changes resulting from the surgery.

The evidence does not show any additional disability in the form of tracheal deviation or anterior cervical seroma, as the conditions were corrected shortly after the surgery with no residuals currently shown.  

There is no evidence of additional disability in the form of sleep problems or breathing difficulties as the VA examiner in March 2014 specifically noted no such problems were present.  

Finally, the record indicates that bilateral laryngoceles are unrelated to the Veteran's surgery as explained by the VA examiner.

Fault

With evidence of additional disability due to surgery by VA in the form of dysphagia and voice changes, the next question is whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 



On the question of fault, the VA examiner determined that there was nothing in the records to suggest that any additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of VA, that is that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

There is no medical opinion in the record to indicate that the VA surgeon failed to exercise that degree of care that would be expected of a reasonable health care provider during the May 2009 surgery.

There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

From this the Board concludes that dysphagia or voice changes was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part and it is not shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

An Event Not Reasonably Foreseeable

Apart from fault and additional disability and informed consent, and the degree of care that would be expected of a reasonable health care provider, a claim under 38 U.S.C.A. § 1151 may also be established by showing that the additional disability was an event not reasonably foreseeable, which is determined based on what a reasonable health care provider would have foreseen.

The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).


The pre-operative authorization, which the Veteran and VA physician signed prior to the surgery in April 2009, clearly stated that impairment or loss of speech ability and difficulty swallowing were risks involved in the cervical spine surgery.  In other words voice changes and dysphagia were reasonably foreseeable risks.

As there is no favorable competent evidence to support the claim as articulated above, the preponderance of the evidence is against the claim for VA disability compensation under 38 U.S.C.A. § 1151 for additional disability as the result of VA surgery in May 2009, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for a cervical spine disability, degenerative joint disease and degenerative disc disease, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for tracheal deviation, bilateral laryngoceles, voice changes, and difficulty breathing and swallowing, due to VA surgery in May 2009, is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for anterior cervical seroma due to VA surgery in May 2009 is denied.

Compensation pursuant to 38 U.S.C.A. § 1151 for a sleep disorder due to VA surgery in May 2009 is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


